Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, a compound of formula (I) in which variables X1 and A form an azetidine ring in the reply filed on 9 July 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden to search all of formula (I) was shown.  This is not found persuasive because a serious burden to search the entirety of formula (I) does exist.  Based on the many possibilities of X1-X4, A, and D.  A search of formula (I) is extended to compounds in which variables X1 and A form an azetidine or pyrrolidine ring.  Claims 1, 4-7, 17, 34, and 35 are examined on the merits.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 3, 18, 36, 49, 59, 68, 71, and 77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9 July 2021.
Information Disclosure Statement
The information disclosure statements filed 15 November 2018, 24 January 2019, 17 July 2019, 16 September 2020, and 15 June 2021 are acknowledged and considered.
Claim Objections
Claims 17, 18, 34, and 35 are objected to because of the following informalities:  A search of formula (I) has been extended to a compound in which X1-A is azetidine or pyrrolidine.  In claims 34 and 35 additionally, the alternative forms (“and pharmaceutically acceptable salts thereof”) are plural whereas the preamble (“a macrocyclic compound”) is singular.  For the alternative form language to be consistent with the preamble the language should be --or a pharmaceutically salt--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 4-7, 26, and 34 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to lack of written description.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.
In the instant case, claims 1, 4-7, 26, 34, 49, 59, 68, 71, and 77 are drawn to a combinatorial library comprising at least compounds with instant formula (I) or a macrocyclic compound of formula (I).  In a compound of formula (I), the following definitions apply: X1-X4 are N or O; A is nine different group; B is two different groups; and D is sixteen different groups.  

    PNG
    media_image1.png
    114
    210
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    101
    181
    media_image2.png
    Greyscale


(1) Level of skill and knowledge in the art: 
MORGAN (WO 2006/135876, published 21 December 2006) describes a compound (Page 100).  The compound not linked to DNA is a compound where a pyrrolidine is connected to a carbonyl group.  This compound is one compound used in a combinatorial library (abstract).  

    PNG
    media_image3.png
    612
    559
    media_image3.png
    Greyscale

(2) Partial structure:
In the elected species, variables X1 and A or X21 and G form an azetidine or pyrrolidine ring.  Therefore a partial structure is CH(R1)-C(O)-azetidine or pyrroldine in a macrocyclic ring.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Examples 10 and 11 (page 414, paragraph [00268] to page 418, paragraph [00275]) show a biological assay with hepatitis C virus N53, 5-hydroxytryptamine receptor subtype 2A, and p53-MDM2.  
(5) Method of making the claimed invention:
Building blocks with an azetidine ring are described (page 102, paragraph [00210]-[00211]).  
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1, 4-7, 26, and 34 is/are broad and generic, with 1 and A form a azetidine or pyrrolidine ring  and compounds identified in the specification tables and/or examples, the specification does not provide sufficient descriptive support for the myriad of compounds embraced by the claims. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Conclusion
Claims 1, 4-7, 26, 34, and 35 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  MORGAN (WO 2006/135876, published 21 December 2006) describes a compound (Page 100).  The compound not linked to DNA is a compound where a pyrrolidine is connected to a carbonyl group.  This compound is one compound used in a combinatorial library (abstract).  This compound neither anticipates nor renders obvious a compound of the elected species because variable X2 or X22 cannot be C(O).   

    PNG
    media_image3.png
    612
    559
    media_image3.png
    Greyscale

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699